       Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 1 of 13
Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                                   Italo.biaggioni@vanderbilt.edu

September 4, 2018




Arthur J. Liederman, Esquire
Morrison Mahoney LLP
120 Broadway, Suite 1140
New York, NY 10271

RE:    Spedale v. Constellation Pharmaceuticals, Inc.
       U nited States District Court, District of Arizona Case No. 2:17-cv-001 d9

Dear Mr. Liederman,

This report is in response to your request that I provide, based on my education and experience,
an explanation of the respective roles and responsibilities of the sponsor Constellation
Pharmaceuticals, the IRB of record (Mayo Clinic) and investigators in the conduct of clinical trials
as it pertains to this case.

Professional Background
 am a Professor of Medicine and Pharmacology at Vanderbilt University Medical Center. I have
over 30 years of experience in clinical research with continuous funding by the National Institute
of Health. As such, I have been the Principal Investigator of dozens of Investigator-Initiated
research studies that have been submitted and approved by the IRB. I have also participated in
m ultiple clinical trials sponsored by industry.

  have been the Associate Director of VanderbilYs Clinical Research Center sponsored by NIH
grant, and the founder of Vanderbilt's Clinical Trials Center that supports our faculty in their ability
to perform clinical research. I have served as member of the Conflict of Interest Committee and
have been the Chair of the Vanderbilt Pharmacy and the Therapeutics Committee.

I n regards to my direct experience related to institutional review boards, I have been a member
of Vanderbilt's IRB for several years, and its Chair for two years. I was asked by the institution to
lead the reorganization of our IRB, which led to receiving the Vice-President AI Gore Hammer
Award in recognition to our streamlining efforts. Finally, I represented Vanderbilt in the foundation
of the Multicenter Academic Research Organization (MACRO), one of the earliest efforts to
provide an Academic Centralized IRB to facilitate multicenter trials.

Therefore, I have expertise in clinical research, the IRB review process and underlying federal
regulations.
       Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 2 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                              Italo.biaggioni@vanderbilt.edu

Documents and items reviewed
In preparing this report, I have reviewed the following items:

   • The Informed Consent approved by the Mayo Clinic on February 27, 2015 relating to
     Clinical Trial Protoco4: 0610-03
   • Communications between the Mayo Clinic IRB and Dr. Bergsagel.
   • Depositions of the physicians and clinical research staff of Mayo Clinic, Arizona, Drs.
     Bergsagel and Fonseca, and Mr. Singh, and the deposition of Michael Cooper of
     Constellation Pharmaceuticals.
   • The clinical trial protocol 0610-03, and the investigators brochure for CPI-061 d (version 1
     of May 23, 2014 and version 2 of April 5, 2016).
   • Documents regarding current and past guidelines, regulations and laws pertaining to the
     protection of human subjects.
   • Bi-weekly PI Teleconference Highlights (January 8 and 22, 2016).
   • Medwatch safety reports related to two cases of previous mental confusion.
   • Email communication between Mayo Investigators and Dr. Cooper.
   • INC Research Analysis of Similar Events for IND Safety Reports
   • The website content of the Mayo Clinic IRB.
   • Mayo Clinic IRB documentation of review of the protocol and consent forms
   • Informed Consent Documents from Tennessee Oncology, PLLC approved by the
     Integreview Ethical Review Board, bates pages 16427-16562
   • Informed Consent Documents from the University of Pennsylvania, bates pages 16563-
     16767
   • Informed Consent Documents from the Dana-Farber/Harvard Cancer Center, bates pages
     16768-16872


Comments Regarding IRB Issues
     1. All clinical trials are required by Federal Regulations to be approved by an Institutional
        Review Board that is independent of the Study Sponsor. The mandate and
        responsibilities of the Institutional Review Boards are covered by the Code of Federal
        Regulation 45 CFR §46.107:
             1. Members of this review panel should possess "the professional competence
                 necessary to review specific research activities",
             2. Each IRB shall include at least one member whose primary concerns are in
                 scientific areas and at least one member whose primary concerns are in
                 nonscientific areas.
             3. Each IRB shall include at least one member who is not otherwise affiliated with
                 the institution and who is not part of the immediate family of a person who is
                 affiliated with the institution

       2. Under 21CFR56.111 it is the responsibility of the IRB to ensure that:



                                                2
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 3 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                                Italo.biaggioni@vanderbilt.edu

             1. Risks to subjects are minimized
             2. Risks to subjects are reasonable in relation to anticipated benefits, if any, to
                 subjects, and importance of the knowledge that may be expected to result.
             3. Selection of subjects is equitable
             4. Informed consent is sought from each prospective subject.
      3. The Mayo Clinic IRB acted as the IRB of record for patients enrolled at the Mayo Clinic
         on the clinical trial protocol 0610-03. The oversight authority of the Mayo Clinic IRB
         derives from a Federalwide Assurance (FWA 00005001)' on file with the Federal
         Office for Human Research Protection (OHRP). Through the FWA, Mayo Clinic
         commits to the Department of Health and Human Services (DHHS) that it complies
         with the requirements in the HHS Protection of Human Subjects regulations covered
         by the Code of Federal Regulation governing Human Subject Protection (45 CFR 46)2.

      4. Under this Federalwide Assurance, the Mayo Clinic IRB is responsible for':
            1. Review all human research activities and document its findings regarding the
                ethical considerations, scientific merit, and adherence to Federal regulations
                and Mayo Clinic policies.
            2. Review and monitor ongoing human research for adherence to the Federal
                regulations and Mayo Clinic policies.


      5. The Mayo IRB is independent and does not report to departments or individuals that
         rely on the IRB review of his/her research.'

      6. The Mayo Clinic IRB was responsible for the review of Protocol 0610-03, its scientific
         merit and potential risks associated with that protocol. It is also responsible for
         reviewing, amending when appropriate, and approving the consent form.

      7. The Mayo Clinic IRB is responsible for ensuring that all Investigators involved in clinical
         research at that institution are adequately trained in responsible conduct of research
         and are familiar with relevant regulations.

      8. Under current guidelines of the Mayo Clinic IRB, its responsibilities include ensuring
         that Mayo Clinic Investigators:'
             1. Acquire the appropriate knowledge regarding human research protections,
                ethics, and Federal regulations, applicable to his/her proposed research.
             2. Assure that his/her key study personnel are sufficient in number to complete
                proposed studies and are adequately trained and knowledgeable regarding
                human research protections, ethical considerations, and Federal regulations
                applicable to the proposed research.
             3. Comply with training, monitoring, and human research protection requirements
                as determined by the organization or IRB.



                                                3
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 4 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                             italo.biaggioni@vanderbilt.edu



      9. Current guidelines of the Mayo Clinic IRB also require that a plan be in place to obtain
         consent3:
            1. Recruitment and advertising activities.
            2. Payment arrangement, if any.
            3. The methods) for obtaining informed consent, including where or how
                communication will take place.
            4. The amount of time planned for the consent process.
            5. Methods)for assessment of a subject's capacity to consent.
            6. The protections that are planned to reduce potential subject's vulnerability to
                coercion or undue influence during the consenting process.
            7. The waiting period between discussion, decision, and enrollment.
            8. Study team members who will meet with the prospective subject and obtain
                informed consent. These individuals must be sufficiently trained,
                knowledgeable about the research project in order to answer questions posed
                by the subject, and must have IRB approval to obtain consent.
            9. If the investigator has a preexisting relationship with a prospective subject, the
                responsibility for the consent process will be delegated to another qualified
                member of the study team to avoid the possibility of undue influence to
                participate in the research.


      10. Moreover, pursuant to the Mayo Clinic's guidelines, the IRB is responsible for
          determining whether the consent process is appropriate for the proposed research
          activities, and if revision to the consent document or the consent process are
          necessary; reviews the proposed research protocol and determines that the consent
          document accurately reflects the purpose, risks, potential benefits if any, and
          procedures as outlined in the research protocol, and contains all the requirements of
          consent disclosure; determines whether documentation of informed consent is
          appropriate for the proposed research activities, the subject population and the level
          or risk; and determines if revisions to the consent process or consent document are
          necessary.3

      1 1. The Mayo Clinic's guidelines also stated that its IRB is responsible for ensuring that
           the consent documents, as submitted to the IRB, are approvable; that the consent
           document is written in language that is understandable to the research project
           population; that the consent document accurately described the risks and benefits
           approved by the IRB initially, and at the time of research protocol modifications,
           continuing review, submission of reportable events and other safety-related
           information; and that the consent process minimizes the possibility of coercion or
           undue influence and maximizes continued legally effective informed consent. Notably,
           the Mayo Clinic IRB is responsible to ensure that any significant new findings or



                                               D
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 5 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                                Italo.biaggioni@vanderbilt.edu

          alterations to the risks and benefits that may relate to the subject's willingness to
          continue participation will be provided to the subject.3

      12. Thus, the Mayo Clinic IRB was responsible for ensuring the scientific review of
          Protocol 0610-03, ensuring that the Consent Form informed potential participants of
          their rights, the training of investigators involved in the conduct of this protocol, and
          monitoring of the conduct of the trial. This responsibility is not only detailed in the Mayo
          Clinic IRB FWA, its own Standard Operating Procedures, but also in the "Clinical Trial
          Agreement" signed by Constellation Pharmaceuticals and Mayo Clinic Arizona:
              1. "Institution desires to conduct such Trial in accordance with the protocol as
                   approved by the Federal Food and Drug Administration ("FDA") and the
                   institutional review board utilized by Institution for this Trial (the "IRB")."
              2. In furtherance of the foregoing obligations, Institution shall ensure that an IRB
                   as applicable, established and constituted in accordance with applicable laws
                   and regulations, oversees the conduct of the Study and is fully compliant with
                  21 C.F.R.§ 56. Institution shall comply with the directives of the IRB respecting
                   the conduct of the Study, and shall notify Sponsor to the extent any such
                   directives vary from the Protocol. Institution shall obtain from each Subject,
                   prior to the Subject's participation in the Study, a signed informed consent."
              1. "Informed Consent. Institution will obtain a written Informed Consent Form
                  ("ICF") for each Trial Subject that complies with Applicable Law and is
                   consistent with the Protocol. Institution will maintain a signed original of that
                   ICF in the Trial Subject's record."

      1 3. Furthermore, the Mayo Clinic Investigators were responsible for complying with all
           relevant regulations, including obtaining informed consent from the plaintiff.

   Facts of the Case
      1. The evidence reviewed indicates that the Mayo Clinic IRB provided independent and
          comprehensive review of Protocol 0610-03 and its Consent Form. The Mayo Clinic's
          I RB minutes are contained at bates pages 015765-015790 from 1/3/2014-1/29/2018.

      2. The Mayo Clinic IRB Review Board complies with current regulations for
         independence, and includes a lay person to ensure that the Consent Form adequately
         explains potential risks.

      3. It is common practice for the Sponsor (Constellation Pharmaceuticals) to prepare a
         Study Protocol to be used uniformly on multiple study sites, and to prepare a draft of
         the consent form.

      4. It was the responsibility of the Mayo IRB to review the protocol, the balance of risk of
         tf7e study vs. the potential benefit to knowledge, and to review and amend the consent



                                                 E
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 6 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                             Italo.biaggioni@vanderbilt.edu

         form, if appropriate. There is evidence that the Mayo IRB reviewed several versions of
         the Consent Form with approval dates of:
             1. February 28, 2014
            2. April 24, 2014
             3. July 23, 2014
            4. February 17, 2015
            5. February 27, 2015
            6. January 21, 2016
             7. February 17, 2016
            8. July 13, 2016
            9. August 26, 2016
             10. January 6, 2017
             1 1. February 10, 2017

      5. Several of these consent forms had drafts with annotations and amendments made,
         indicating that Mayo IRB did not approve the Constellation consent form verbatim.

      6. There are extensive minutes of the Mayo IRB meeting discussing this study and
         requesting modifications to the consent form.

      7. Informed consent was obtained from the plaintifF by Mayo Clinic investigators. The
         consent form signed by the plaintiff was compliant with current federal regulations:
            1. Page 1 of the consent form clearly informed the plaintiff of the research nature
                of the study and the experimental nature of the drug (CFR 46.116(a)(1)).
            2. Page 1 of the consent form also clearly outlined the rights of the plaintiff as a
                volunteer participant. Including the following statements(CFR 46.116(a)(8)}:
               • "Taking part in this study is completely voluntary."
               • "You can choose not to participate."
               • "You are free to change your mind at any time if you choose to participate."
               • "Your decision won't cause any penalties or loss of benefits to which you're
                    otherwise entitled."
               • "Your decision won't change the access to medical care you get at Mayo
                    Clinic now or in the future if you choose not to participate or discontinue
                    your participation."
            3. Finally, the consent form clearly explained this was not a therapeutic trial, but
                one to determine the highest dose that could be tolerated without significant
                side effects: "The main purpose of this study is to determine the highest dose
                of CPI-0610 that can be given without causing severe side effects. This is a
                Phase 1 study, which means that CPI-0610 is in very early stages of testing in
                humans."
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 7 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                                Italo.biaggioni@vanderbilt.edu

       8. Testimony provided. in the depositions of Mr. Singh and Drs. Bergsagel and Fonseca
          indicate that personnel involved in the trial were experienced in clinical research and
          underwent required training by the Mayo Clinic. It also indicates that the informed
          consent process was followed using current guidelines.

       9. Constellation Pharmaceuticals organized regularly schedule teleconferences to inform
           investigators at the Mayo Clinic and the other sites (Tennessee Oncology, University
          of Pennsylvania and Dana-Farber/Harvard Cancer Center) of the occurrence of
          ongoing adverse events, including the occurrence of mental confusion in two cases
          (Medwatch reports dated 7/23/2018 and 11/8/2015).


Therefore, in my opinion,

   1. The Mayo Clinic IRB was contractually responsible for evaluating the risk/benefit ratio of
      Protocol 0610-03; for ensuring that the consent document adequately reflected potential
      risks and was written in a language that was understandable to patients to be recruited;
      for making amendments to the consent form document as appropriate, and approving the
      consent form, independently from Constellation Pharmaceuticals. Pursuant to the
      institutional guidelines of the Mayo Clinic, it was the responsibility of the Mayo Clinic
      investigators to ensure that informed consent was adequately obtained.

   2. The available evidence indicates that Protocol 0610-03 underwent adequate IRB review,
      including extensive and repeated amendments to the Sponsor's draft of the Consent form.

   3. The plaintiff was adequately informed of the nature of the study and potential risks,
      including the possibility that, given the investigational nature of the drug, there were risks
      that could not be known at the time of the study.

   4. Constellation adequately informed Mayo Clinic investigators of other adverse events
      occurring at other sites participating in this protocol, including instances of mental
      confusion.

   5. It is in part the responsibility of the IRB and investigators to assess if the consent document
      should be amended to reflect new significant risks. It is my opinion that based of the
      available information at the time, these incidences occurred in medically complex patients
      and would not have prompted an amendment of the consent form. Indeed, to my
      knowledge no episodes of mania have been reported subsequently. Furthermore,
      investigators at Tennessee Oncology, University of Pennsylvania, and Dana-
      Farber/Harvard Cancer center, also received the same information related to these
      episodes of confusion and they did not include this information in subsequent versions of
      their consent documents.



                                                 7
      Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 8 of 13

Italo Biaggioni, MD
Professor of Medicine and Pharmacology
Vanderbilt University Medical Center                               Italo.biaggioni@vanderbilt.edu



   6. In summary, it is my opinion based on my years of experience in clinical research, that
      Constellation Pharmaceuticals, the Mayo Clinic's IRB and Mayo Clinic investigators
      complied with relevant federal regulations, and the procedures followed in this case
      conform to standard practices. The Mayo Clinic IRB was responsible to approve a consent
      form that informed the plaintiff of potential risks; and Mayo Clinic investigators were
      responsible for obtaining informed consent of the patients. It is my opinion that the Mayo
      Clinic IRB and Mayo Clinic investigators fulfilled these responsibilities. The consent
      document amended and approved by the Mayo Clinic IRB, and signed by the plaintiff, was
      in a format and language typically seen in clinical studies. The consent form clearly
      identified the study as a phase I study, and defined the goal as to "determine the highest
      dose of CPI-0610 that can be given without causing severe side effects" and informed the
      patient that given the investigational nature of the drug, there were risks that could not be
      known at the time of the study. It is also my opinion that based on routine practice, the two
      instances of mental confusion, a condition clinically different from mania, occurred in
      medically complex patients that would not have prompted an amendment of the consent
      document.




Respectfully yours,




Italo Biaggioni, MD




References Cited:
1. hops://www.mayo.edu/research/documents/1-inst-commitment-and-authoritvpdf/dac-
   10027286. Last accessed August 2018.
2. https://www.gpo.gov/fdsys/pkg/CFR-2016-title45-vo11/pdf/CFR-2016-title45-volt-part46.pdf.
   Last accessed August 2018.
3. https://www.rna~o.edu/research/documents/28-informed-consent-the-research-
   subiect~df/doc-10~~7563 Last accessed August 2018.




                                                ~~
Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 9 of 13
                   Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 10 of 13


                   DEPARTMENT DF HEALTH ANA HUMAN SERVICES                                   FarmApproved: FMB t3o.091U-4fl1A
                        Fp~O AiVD DRUG AdMIt~ISTRATIQN                                       ~xpirallon bate: April 30, 204
                                                                                             See OM8 Statement on fieverse.
                        STATEMENT 4F INIVESTILiATOR                                          N07~tiVainvealigatorrnaypa~ticipatainan
         {r►r~.~ ~~, CODS D~ I~~A~'1~Al. R~GULArIQNS {GFRJ PART 3'!2)                        invasiigaiion until hefshe prov(des the sponsorwilh
                                                                                             acompfeted,signed Stalementaf Investigator, Form
                             (aee instructions on reverse side.)                             FpA 1572 {21 CFR 312,53(0)).
 1. NAME ANp AppR~55 OF INV~S1'ICjATOR
 Name of Principal Investigator
 i'eter L, I3ecgS~gcl, MD
 Address 1                                                             Address 2
  tvlayo Cli~►ic                                                       13400 E. Shca Sa~ilevard
 City                                     StatelProvinoelRegion        Country                                   ZIP or PostaE Cpde
 Scottsdale                               A7                           USA                                        85259
 2. EDUCATION, TRAIAlIAiG,AND EXPERIENCE THAT QtJA1.I~Y THE fNVEST{GATDRAS A~! EXPERT IN THE CLINICAL INVESTIGATIDN DF
    7HE DRUG FOR 7HE USA UNDER INV~S7lGA7i0N. ONE OF THE FALLOWING 1S PRCIVID~D (Select ane Of the iv114Wing,)
                                  Q Curriculum Vitae                   ❑Other Statement of pualificalian&

3. NAME ANDADDRESS OF ANY MEDICAL SCHQ4L, NfJSPITAL, OR OTHER RESEARCH FACILITY                                    CONTINUATION PAGE
   WHERE THE Ci.INiCAt IiVVESTtC3ATION(S} W1L1. SE COfVDUCT~Q                                                           for Item 3
Name of Medical School, Hospital, or Other Research Fac11i[y
 MRyo Clinic {DT2UG SHIPMENT}
 Address 1                                                             Address 2
 ]3A00 E Shat IIo~ilevard
 City                                     StatelP~ovincelRegion        Country                                   ZIP or Poslal Cade
 SCattsdnE~                               AZ                           USA                                       85259
4. NAhhE AND ADDRESS i7F ANY CLii~11CAL LABORATORY FACILITIES TO BE USED IN THE STUpY                              COMTINUATIDN PAGE
                                                                                                                        for Item ~
 Name of ~lintcal Laboratory ~aclilty
 ~AyD ~'~If]~C
 Address 1                                                             Addtess 2
 1 3400 E Sl~ca BaulCvaed
 City                                     StatglProvinCelRegion        Caunlry                                   ZIP or Postal Code
 Scoitsciale                              Az                           USA                                       85259
5. NAME ANO ADDRESS OF Tf~IE INSTITUTIDNAL REVIEW BARD (IRB} THAT fS RESPONSIsI.~ FOR                              CONTINUATION PAGE
   REVIEW AiVD APPR(7VIIL OF THE STUDY[I~S]                                                                             for Item 5
Name oT 1RE3
Mayo Clinic litstilutional lZeview Board
Address S                                                              Address 2
20fl First Strect SW
City   ~                             5tatelArovinGelRegion             Country                                   zIP or Postal Coda
Rac3iester                           MN                                USA                                       559()5
6. NAMES qF $U8INVES71GA70RS {lfnot applicable, enlar IV~ne'~

 Joseph Mikhael, MD                     A~igela Any Maya, PA-C
 Craig RecdCc•., MD                     Angela M.'l~o~b, NP-C
 Do~►aid W. Northfelt, MD

                                                                                                         CONTINUATION PAGE »for ftvro 6

7. NAME AND CC]DE NUMBER, IF ANY, aF THE PROT~C~L{5) IN TWA IND FOR 7H~ 57UDY(IES) 7p BE C~NDUC7E~ BY TFi~ INVESTIGATOR

 OG 10-03: A Phase 1 Study of CPi-0G 10, x 5ma11 Molecule Inhibitor of flFT Proteins, in Patients ~vi1h Previously Treated Multiple
 Myelocna




FORM FDA 1572 (71"13)                                  pf~~ViOUfi ~DITIaN IS QBSQ[.ETE.                                                     Page 9 of 3
                                                                                                                    i'SC Nhtis~ing:,e<via-i(J01)~17~67-10   EF
                  Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 11 of 13


 8. PR~VIQ~ TM~ FpLLDWING CLINICAL PRO7pCpL ItJ~OftMATtON,(Se(eC! on~9 offhe fpUowlrig.}
       Q For Phase 1 invesiigaiions, a general outline of the planned investigakion including the esSimated duration of the study and the
         maximum number of subjects that wi11 ba involved.

       ❑ For phase 2 or 3 investigations, an outline of the study protocol including an approxlmatign of the number of subjects to be
         treated with the drug and the numBer to be employed as controls, if any; the ciini~al uses to toe investigated; characteristics
         of subjects by ago,sex, and condition; the kind of clinical observations and la8aratary tests to be conducted; the estimated
         duration of the study; and +~o~ie~ or a description of case repod forms to be used.

 9. COMMITMENTS
        agrea to conduct the sludy(ies) in accordance with the relevant, current protocols) and will nniy make changes in a protocol aRer
       notifying the sponsor, except wren necessary to protect the safety, rights, yr welfara of subjects.

        agree to personally conduct or supervise the described investigati~n(s}.

        agree to inform any patients, or any persons used as controls, that fhe drugs are being used for investigational purposes and I wiU
       ensure that the requirements relating to obtaining informed consent in 2i CFR Hart 50 and instifulianal review board (IRB) review
       and approval in 2i CFR Part 56 are met.

        agree to report to the sponsor adverse experiences that occur in the course of tie investigations} in accor8ance with 21 C~F~
       312.64. I Nava read and understand the information in the investigator's brochure, including the potential risks and side effects of the
       drug.

        agree to ensure that alt associates, colleagues, and employees assisting in the conduct of the study(ies) are informed about their
       abtigations in meeting the abovd Commitments.

         agree to maintain adequate and accurate records in accordance with 21 CSR 312.62 and to make those records available for
       inspecfipn in accordance with 21 CFR 312.68,

         will ensure ti~at an IRS that complies with the requfrernents of 21 CFR Fart B6 will be responsible for the initial and continuing
       review and approval of the ctiniaal investigation, i also agree Ea promptly report to ii~a IRB aU changes in the research activity and all
       unantirapated problems involving risks to human subjects or others. Addikionally, i will not make any changes in khe researrfi without
       IRB approval, exoeptwhere necessary to eliminate apparent immediate hazards to human subjects.

       agree to ~ompiy with ail other rsquirernents regarding the obllgattons of cllntcal Inveskigators and all other pertinent requirements In
      24 CFR Part 3'12.


                                           INSTRUCTit7NS FQR COMPLE7IHG FORM FpA 1572
                                                   STATEMENT 0~ INVESTIGATOR
       1. Complete all sections. Provide a separate page ~f additianaf space is needed.
      2. Provide curriculum vitae or other statement of quotificatians as desc~ibe8 in Section 2.
      3. Provide protocol outline as described in Section 8.
      4. Sign and date below,
      5, FORWARD Tli~ COMPLETED FtiRM AND pTHER DOCUMENTS ~~ING PR~VIC1~p TD THE SPONSOR.The sponsor will
         incorporate this inf~rrrratian along with othertechnicat data iota an investigational New Drug Application (IND}, INVESTIGATORS
         SHOULp NAT SAND TH15 FORM C}IREC7LYT~ 7H~ FpOd AND DftUGA~MINISTRATIOM1}.

 10. DATA {m~Ti/dd/yyyy)             Si. SIGI~ATUR~ ~F INVESTtGA7gR                    s~~n

                                               ,
   ~~f~~z ~C~l~f
 {WARNING;Awilifully false statem nt is            crimin   offense. U.S.C. Title 18, Sec. 1U01.)

 The information gelow appiiss only to requirements of the Paperwork Reduction Act of 199b.
 The burden time for this callecSion of information is estimated to avaraga 100 hours per           Oepartmant of Health and Wuman Services
 response, including the time to review instructions, search existing data saunas, gather           Food ancf Orug Administration
 and maintain iha data needed and campiete and review the col~eckion of inFormation. Send           Office of Chie£ Information Otftcer
 comments regarding this burden estimate or airy other aspect of this information collection,       Paperwork ReduCtionAC#(PRA) Staff
 including suggestions for reducing this borders to the address to the right:                       PRASfaffQfda.hns.gov

'An agency may not conduct or sponsor, and a person is not required !o respond to, a                DO {VpT SEND YpUR COMPLETED FARM
coJfection of rnformafion unless it displays a curnsnfly valid OMB number.'                         TO THIS PRA $TAFf EMAIL ADDRESS.

Ft~RM FDA 1872(7113}                                    PREVIOUS EOiTlOh1 IS pBSQLETE.                                                     Page 2 of 3
                   Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 12 of 13


 FIRST CONTlNUATIAN PAGE BUR IYEM ~4
 NAME ANO ADpRESS 0~' ANY CLINfCAL LA~~F2AT~RY FACILITIES T(J B~ US~~ IN TWE STUDY
(Enter addlfional homes arrd addresses below.)

 Name of Clinical Laboratory Fa~iliiy
Mayo Clinic hospital
Address 1                                                                   Address 2
5777 E. Mayo Baulc~~rd
Cify                                       SialelProvincslReglon            Cnuntry                               zIP yr Pastat Code
Pkioe~~ix                                  AZ                                USA                                  8505
tJame of Clinical Laboratory Faciliiy
 M~ss~chusetts General 1-iospital
Address 1                                                                   Addrees 2                                                   y~
55 Fruit 5trect                                                             Ropm GRJ 1025
City                                       5tatelProvincelRegion            C~uniry                               ZIP ori'ostai Code
Boston                                     MA                               USA                                   02114
Name of Clinical Laboratory Facility
M~ssachusetls Gene~'AI C~IDSp11AI~ Ti'~IlSIAI1~11aI RCSQ£il'C}1 LRI?gl'1(Ol'Y
Address 1                                                                     Address 2
7fl Blossom Sbcct                                                             laoksan Building, GRJ-IQ15
Cily                                   StatelProvincelRegion                  Country                             ZII~ or ppstai Cade
Boston                                     MA                               USA                                    02114
Name of Clintca)i.aboratory FaGI(ty

Addrerss 1                                                                  Address 2


City                                       StatelProvinC6lRegipn            country                               zIP or Postal Code


Name of Ctinicak Laboratory Fadllty                                                                                                     J


Address 1                                                                   Address 2


City                                    ~~ 5tatelProvinrelRegion            Country                               zIP or postal Cade


Dame of C3lnloai Labpratory Facility

Address 'i                                                                  Address 2


Cily                                       Stale/ProvinceJRegion            Country                                ZIP or Postal Code


Name of Ctinical Laboratory Facility


Address i                                                                   Address 7


City                                       Stale/Provincet~egion            Gouniry                               zIP dr postal Code




                    Add Second Gontinuatipn                             Remove                        Return to Farm
                         Page for Item 4                           Contlnuet~on Page



FORM FDA 1672(7173)                                    Pii~VlC1US ~~lTIQN IS OBSOLETE.                                             Page 3 of 3
Case 2:17-cv-00109-JJT Document 58-4 Filed 11/19/18 Page 13 of 13
